Citation Nr: 1628030	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-03 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for back disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee disability, claimed as pain, to include as secondary to service-connected bilateral pes planus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant (the Veteran) had active service from October 1979 to May 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2000, a claim for service connection for PTSD was denied.  Requests to reopen the claim were denied in December 2007 and in February 2012 and December 2012.  In January 2013, the appellant, through his representative, submitted a notice of disagreement (NOD) with the denial of the request to reopen.  The appellant submitted a second notice of disagreement and additional evidence in July 2013.  In January 2015, the RO issued a deferred rating decision acknowledging the receipt of additional stressor information, and noting that further development was required.  No action directed in the January 2105 deferred rating has been taken.  No statement of the case (SOC) has been issued.  It is appropriate for the Board to use its jurisdiction to Remand this claim for further action at this time.  Manlincon v. West, 12 Vet. App. 238 (1999). 

In May 2016, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing.  A transcript of that hearing, including the appellant's waiver of his right to have his representative present at the hearing, is of record.

The claims file is now entirely in VA's electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was afforded VA examination of the feet, knees, and back in April 2010.  The examiner noted the appellant's contention that his bilateral pes planus resulted in knee pain and back pain.  The examiner attributed the appellant's back pain to lumbar scoliosis, and did not assign a diagnosis of a knee disability other than pain.  The examiner concluded that the appellant's current complaints of knee pain and back pain were medically unrelated to the appellant's service-connected pes planus disability.  An addendum opinion indicated that the bilateral tenderness and painful range of motion shown on the knee exam was attributable to bilateral knee strain.  The examiner also indicated that the showing of bipartite patella on the left is a congenital variation of patella formation.

The appellant testified, including at his May 2016 hearing before the Board, that he is not contending that his service-connected pes planus caused a specific back or knee disability to develop.  Rather, the appellant contends, the pes planus exacerbates his knee and back pain beyond what he would otherwise manifest.  The VA medical opinion does not address this contention.

He contends that a medical statement from Boston Medical Center proves that he is entitled to service connection for back and knee pain on the basis of aggravation.  A May 2011 private clinical record reflects that the appellant was advised that pes planus was aggravating knee and back pain, but that orthotics could help alleviate this pain.  While this medical statement appears to support the appellant's statements that he has back and knee pain, the statement suggests that the increase in pain, when occurring, is temporary, and that episodes of increased back or knee pain do not permanently increase the underlying pathology of back or knee pain.  

Because the private examiner's opinion does not address "aggravation" as defined for VA compensation purposes, additional medical development is required to clarify whether the "aggravation" of knee and back pain reported by the appellant and noted by the private provider is compensable for VA purposes.  

Requests to reopen a claim for service connection for PTSD were denied in December 2007, February 2012, and December 2012.  In January 2013, the appellant, through his representative, submitted a notice of disagreement (NOD) to denial of reopening of the claim for service connection for an acquired psychiatric disorder.  

The appellant submitted an additional notice of disagreement and additional evidence in July 2013.  In January 2015, the RO issued a deferred rating decision acknowledging the additional stressor information, and noting that further action was required.  The claim file fails to show that any additional action has been taken on the request to reopen the claim for service connection for an acquired psychiatric disorder since the January 2105 deferred rating.  

VACOLS clearly shows that no statement of the case (SOC) has been issued, although there is an entry appearing to show certification of that issue to the Board.  It is appropriate for the Board to use its jurisdiction to Remand this claim for further action at this time.  Manlincon v. West, 12 Vet. App. 238 (1999). 

This issue should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  The appellant should be notified of the allowed time period during which he may submit a timely appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with regard to the request to reopen the claim for service connection for an acquired psychiatric disability.  If the benefit sought cannot be granted, the appellant should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

2.  Associate the appellant's VA treatment records, especially VA podiatric and VA orthopedic treatment records since April 2012, with the claims file.

Associate a complete electronic record of a December 2014 VA examination of the feet with the VBMS electronic record, and assure that the entire VA examination report is viewable for appellate purposes.

3.  Ask the appellant whether he has obtained any non-VA treatment of the feet, knees or back since the 2012 private surgeries.  Attempt to obtain any identified non-VA clinical records with the claims file.

4.  With appropriate authorization, request the appellant's Social Security Administration (SSA) file, since he testified that he received SSA benefits.  

5.  After completion of the above actions to the extent possible, schedule the appellant for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present back disability or knee disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis for each back disability and knee disability.  

Then, the examiner should provide an opinion as to the following:
	a.  Please explain whether the left bipartite patella is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

      b.  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional left knee disability.  
      
      c.  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that left knee bipartite patella pre-existed active service.
      
      d.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing bipartite patella WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

	e.  Is it at least as likely as not (50 percent or greater probability) that a current back disability or knee disability (including left bipartite patella if responses above are negative) had its onset during, or is etiologically related to, the appellant's military service from October 1979 to May 1982?  

	f.  Is it at least as likely as not (50 percent or greater probability) that an identified back or knee disability was caused by service-connected pes planus?
	g.  Is it at least as likely as not (50 percent or greater probability) that an identified back or knee disability was aggravated (i.e., permanently worsened, either as to symptoms or underlying pathology) beyond the expected natural progress by service-connected bilateral pes planus disability?

The examiner's attention is directed to the Veteran's May 2016 hearing testimony concerning the symptoms he experienced in service.  Please note that the Veteran is competent to report symptoms and injuries even if the service treatment records do not reflect such.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

Each opinion must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, each claim for which appeal has been perfected should be readjudicated based on the entirety of the evidence.  If a claim remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




